Name: COMMISSION REGULATION (EC) No 305/95 of 14 February 1995 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 15. 2. 95 riFTI Official Journal of the European Communities No L 35/19 COMMISSION REGULATION (EC) No 305/95 of 14 February 1995 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden to the Euro ­ pean Union (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EC) No 3343/94 (3), as last amended by Regulation (EC) No 179/95 (4) Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3343/94 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 13 . (2) OJ No C 241 , 29 . 8 . 1994, p. 21 . (3) OJ No L 350, 31 . 12. 1994, p. 88. (4) OJ No L 24, 1 . 2. 1995, p. 55. No L 35/20 fENl Official Journal of the European Communities 15. 2. y5 ANNEX to the Commission Regulation of 14 February 1995 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Q Import CN code Note (*) Import levy levy 0401 10 10 18,28 0403 10 16 0 2,5143 / kg + 30,26 0401 10 90 16,82 0403 10 22 Il 27,07 0401 20 11 24,16 0403 10 24 Il 31,21 0401 20 19 22,70 0403 10 26 Il 71,74 0401 20 91 28,30 0403 10 32 0 0,1 978 / kg + 28,80 0401 20 99 I 26,84 0403 10 34 0 0,2392 / kg + 28,80 0401 30 1 1 68,83 0403 10 36 0 0,6445 / kg + 28,80 0401 30 19 I 67,37 0403 90 11 \ 129,03 0401 30 31 I 129,50 0403 90 13 I 216,72 0401 30 39 128,04 0403 90 19 I 260,18 0401 30 91 214,57 0403 90 31 0 1,2028 / kg + 30,26 0401 30 99 213,11 0403 90 33 0 2,0797 / kg + 30,26 0402 10 11 O 129,03 0403 90 39 0 2,5143 / kg + 30,26 0402 10 19 OC) 120,28 0403 90 51 I 27,07 0402 10 91 00 1,2028 / kg + 30,26 0403 90 53 \ 31,21 0402 10 99 00 1 ,2028 / kg 4- 21,51 0403 90 59 71,74 0402 21 11 0 216,72 0403 90 61 0 0,1978 / kg + 28,80 0402 21 17 0 207,97 0403 90 63 0 0,2392 / kg + 28,80 0402 21 19 00 207,97 0403 90 69 0 0,6445 / kg + 28,80 0402 21 91 00 260,18 0404 10 02 30,89 0402 21 99 00 251,43 040410 04 216,72 0402 29 1 1 000 2,0797/ kg + 30,26 0404 10 06 260,18 0402 29 15 00 2,0797/ kg + 30,26 0404 10 12 129,03 0402 29 19 00 2,0797/ kg + 21,51 0404 10 14 216,72 0402 29 91 00 2,5143 / kg + 30,26 0404 10 16 260,18 0402 29 99 00 2,5143 / kg + 21,51 0404 10 26 0 0,3089 / kg + 21,51 0402 91 11 0 44,52 0404 10 28 0 2,0797/ kg + 30,26 0402 91 19 0 44,52 0404 10 32 0 2,5143 / kg + 30,26 0402 91 31 0 55,65 0404 10 34 0 1,2028 / kg + 30,26 0402 91 39 0 55,65 0404 10 36 0 2,0797 / kg + 30,26 0402 91 51 0 129,50 0404 10 38 0 2,5143 / kg + 30,26 0402 91 59 0 128,04 0404 10 48 0 0,3089 / kg 0402 91 91 0 214,57 0404 10 52 0 2,0797/ kg + 7,29 0402 91 99 0 213,11 0404 10 54 0 2,5143 / kg + 7,29 0402 99 11 0 65,06 0404 10 56 0 1,2028 / kg + 7,29 0402 99 19 0 65,06 040410 58 0 2,0797 / kg + 7,29 0402 99 31 00 1,2512 / kg + 25,89 0404 10 62 0 2,5143 / kg + 7,29 0402 99 39 00 1,2512/ kg + 24,43 0404 10 72 0 0,3089 / kg + 21,51 0402 99 91 00 2,1019 / kg + 25,89 0404 10 74 0 2,0797 / kg + 28,80 0402 99 99 00 2,1 01 9 / kg + 24,43 0404 10 76 0 2,5143 / kg + 28,80 0403 10 02 \ 129,03 0404 10 78 0 1,2028 / kg + 28,80 0403 10 04 216,72 0404 10 82 0 2,0797 / kg + 28,80 0403 10 06 260,18 0404 10 84 0 2,5143 / kg + 28,80 0403 10 12 0 1,2028 / kg + 30,26 0404 90 1 1 129,03 0403 10 14 0 2,0797 / kg + 30,26 0404 90 13 216,72 15. 2. 95 | EN 1 Official Journal of the European Communities No L 35/21 CN code Note 0 Import CN code Note Is) Import levy levy 0404 90 19 260,18 0406 90 23 00 189,01 0404 90 31 129,03 0406 90 25 00 189,01 0404 90 33 216,72 0406 90 27 00 189,01 0404 90 39 260,18 0406 90 29 00 189,01 0404 90 51 C) 1 ,2028 / kg + 30,26 0406 90 31 00 189,01 0404 90 53 00 2,0797/ kg + 30,26 0406 90 33 00 189,01 0404 90 59 O 2,5 1 43 / kg + 30,26 0406 90 35 00 189,01 0404 90 91 0 1 ,2028 / kg + 30,26 0406 90 37 00 189,01 0404 90 93 00 2,0797 / kg + 30,26 0406 90 39 00 189,01 0404 90 99 0 2,5 1 43 / kg + 30,26 0406 90 50 0406 90 61 00 00 189,01 452,21 0405 00 1 1 0 220,00 0406 90 63 00 452,21 0405 00 19 0 220,00 0406 90 69 00 452,21 0405 00 90 l 268,40 0406 90 73 00 189,01 0406 10 20 00 228,61 0406 90 75 00 189,01 0406 10 80 00 305,80 0406 90 76 00 189,01 0406 20 10 00 452,21 0406 90 78 00 189,01 0406 20 90 00 452,21 0406 90 79 00 189,01 0406 30 10 00 180,81 0406 90 81 00 189,01 0406 30 31 00 176,81 0406 90 82 00 189,01 0406 30 39 00 180,81 0406 90 84 00 189,01 l 0406 90 85 00 189,010406 30 90 00 297,60 0406 90 86 00 189,010406 40 10 00 177,59 0406 90 87 00 189,01 0406 40 50 00 177,59 0406 90 88 00 189,01 0406 40 90 00 177,59 0406 90 93 00 228,61 0406 90 01 00 255,78 0406 90 99 00 305,80 0406 90 02 00 195,42 0406 90 03 00 195,42 1702 10 10 73,74 0406 90 04 00 195,42 1702 10 90 73,74 0406 90 05 00 195,42 2106 90 51 73,74 0406 90 06 00 195,42 2309 10 15 93,13 0406 90 07 00 195,42 2309 10 19 120,79 0406 90 08 00 195,42 2309 10 39 113,40 0406 90 09 00 195,42 2309 10 59 94,08 0406 90 12 00 195,42 2309 10 70 120,79 0406 90 14 00 195,42 2309 90 35 93,13 0406 90 16 00 195,42 2309 90 39 \ 120,79 0406 90 18 00 195,42 2309 90 49 I 113,40 0406 90 19 00 452,21 2309 90 59 I 94,08 0406 90 21 00 255,78 2309 90 70 I 120,79 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 1767/82 (OJ No L 196, 5. 7. 1982, p. 1 ), is presented,  for which an EUR 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 584/92 (OJ No L 62, 7. 3 . 1992, p. 34) for Poland, the Czech and Slovak Republics and Hungary and Commission Regulation (EC) No 1588/94 (OJ No L 167, 1 . 7. 1994, p. 8) for Bulgaria and Romania, is presented, shall be subject to the levies defined in the said Regulations, respectively. (4) The levy applicable is limited under the conditions laid down in amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30. 3 . 1990, p. 85). 0 No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.